Citation Nr: 1618129	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  14-43 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for clear cell renal carcinoma and removal of right kidney, claimed as a result of exposure to contaminated water at Camp Lejeune, asbestos, and/or hazardous chemicals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1959 to August 1963 and in the U.S. Coast Guard from May 1972 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the claim has since been transferred to the RO in Winston-Salem, North Carolina. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In connection with the Veteran's claim, VA arranged to have his claims file reviewed by an expert who would then provide a medical opinion.  Such an opinion was obtained in November 2013, and it addressed the nexus, if any, between the Veteran's clear cell renal carcinoma and his exposure to contaminated water while stationed at Camp Lejeune, North Carolina.  

However, the Board notes that the Veteran's original claim contained at least two other theories of causation concerning his renal cancer.  Neither of these theories were addressed in the November 2013 opinion.  In his original claim, filed in November 2012, the Veteran indicated that he believed that his in-service duties cleaning and degreasing truck and airplane parts without safety equipment exposed him to chemicals which caused his eventual cancer.  In addition, the Veteran also indicated that he believed he was exposed to asbestos while stationed at Coast Guard Air Station Kodiak.  The Veteran described heating and air conditioning systems, both in his assigned housing and in the C-130 aircraft he serviced, which he believed contained asbestos. 

In multiple subsequent statements to VA, the Veteran reiterated that he believed his exposure to chemicals while working as a mechanic was the cause.  As noted above, the November 2013 examination report addressed only the Veteran's exposure to contaminated water at Camp Lejeune.

The Board notes that, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran's DD-214 reflects that he had a military occupational specialty (MOS) of auto mechanic.  In addition, he is also competent to testify to details regarding his work history both during service.  Layno v. Brown, 6 Vet. App. 465 (1994).  As the record indicates the Veteran is diagnosed with a disorder that may be related to activities performed while in service, the Board finds that VA has a duty to investigate whether the Veteran may have been exposed to asbestos and/or other chemicals in service as claimed and to provide a VA examination to determine the etiology of his disorder.  Therefore, on remand, the AOJ should any necessary development to ascertain the extent of the Veteran's alleged asbestos and toxic chemical exposure in service and then make a formal finding regarding the nature and extent of any such exposure.  Thereafter, an opinion by an appropriate medical professional should be obtained to determine the etiology of the Veteran's clear cell renal carcinoma. 

Additionally, while on remand, the Veteran also should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his cancer. After securing any necessary authorization from him, the AOJ should obtain all available treatment records, to include VA treatment records if identified, for consideration in his appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider-who has not already been identified-who treated him for his renal cancer.  After securing any necessary authorization from him, obtain all identified treatment records not already in the Veteran's file.  This request should include VA treatment records, if identified. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Conduct any necessary development to determine whether the Veteran was exposed to asbestos and/or toxic chemicals during service.  A memorandum detailing the AOJ's determination regarding such alleged exposures should be associated with the record on appeal.

If such information cannot be obtained, it should be noted for the record. 

3.  After completing the foregoing, arrange for a medical opinion by an appropriate physician to determine the nature and likely etiology of the Veteran's clear cell renal carcinoma.  The need for an examination of the Veteran is left to the discretion of the medical professional.  

The record and a copy of this remand must be made available for review, and such review of its entirety must be noted in the medical opinion.  The physician should consult the record to determine whether the Veteran was exposed to asbestos and/or toxic chemicals as determined by the AOJ.  The physician is also asked to review the multiple medical treatises and articles provided by the Veteran, concerning a link between exposure to certain chemicals and kidney cancer.  While these articles may not apply to this particular Veteran, the examiner must address them by analogy to this Veteran's claim.

Then, based on the whole of the evidence provided, the physician should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's clear cell renal carcinoma is etiologically related to his active duty service, to include the Veteran's alleged exposure to asbestos and/or toxic chemicals, if found, or any other event that occurred in service.

In offering any opinion, the Veteran's lay statements pertaining to his in-service duties should be considered, as well as any other evidence of record that does or does not support the Veteran's claim.  Any opinion expressed must be accompanied by a detailed supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

